MEMORANDUM **
Dorothy Operhall appeals pro se from the district court’s judgment dismissing for lack of subject matter jurisdiction her civil rights action seeking relief from state court decisions in juvenile dependency proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003), and we affirm.
The district court properly concluded that the Rooker-Feldman doctrine barred Operhall’s action because the action was a *618“de facto appeal” of state court decisions, and raised constitutional claims that were “inextricably intertwined” with those prior state court decisions. See Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir.2008) (explaining the Rooker-Feldman doctrine).
We grant Arizona Department of Economic Security’s motion for judicial notice. We deny Operhall’s request for judicial notice and Jeff Zurbriggen’s “Motion for Damages and Double Costs.”
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.